EXHIBIT 10.26
Supplemental Agreement No. 18
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 30th day of March, 2011, by
and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (the Aircraft); and
WHEREAS, Customer desires to re-schedule the delivery of one (1) Aircraft
(Rescheduled Aircraft) as follows;

                  Serial   Current Delivery     Revised Delivery   Number  
Month per SA # 12     Month  
[ * ]
    [ * ]       [ * ]  

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S18-1



--------------------------------------------------------------------------------



 



All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.   Remove and replace, in its entirety, the “Table of Contents” with the
revised Table of Contents attached hereto to reflect the changes made by this
Supplemental Agreement No. 18.

2.   Remove and replace, in its entirety, Table 1-D to the Purchase Agreement
with the revised Table 1-D attached hereto to reflect changes relating to the
Rescheduled Aircraft.

3.   As a result of accelerating the Rescheduled Aircraft, advance payments in
the amount of [ * ] U.S. dollars ([ * ]) will be due within two (2) business
days after Customer’s acceptance of this Supplemental Agreement No. 18.

4.   Customer and Boeing hereby acknowledge and confirm that Letter Agreement
6-1162-RRO-1144R4 is hereby cancelled and replaced in its entirety with Letter
Agreement 6-1162-RRO-1144R5.   5.   Boeing’s offer to re-schedule the
Rescheduled Aircraft will expire on March 31, 2011.

EXECUTED as of the day and year first above written.

                  THE BOEING COMPANY   FEDERAL EXPRESS CORPORATION    
 
               
By:
  /s/ STUART C. ROSS
 
  By:   /s/ PHILLIP C. BLUM
 
   
 
               
Its:
  Attorney-In-Fact
 
  Its:   VP, Aircraft Acquisitions & SAO
 
   

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S18-2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SA       NUMBER  
 
       
ARTICLES
       
 
       
1. Quantity, Model and Description
       
 
       
2. Delivery Schedule
       
 
       
3. Price
       
 
       
4. Payment
       
 
       
5. Miscellaneous
       
 
       
TABLE
       
 
       
1. Aircraft Information Table
    15  
 
       
1B Block B Aircraft Information Table
    4  
 
       
1C Block C Aircraft Information Table
    13  
 
       
1C1 Block C Aircraft Information Table (MSN [ * ])
    11  
 
       
1C2 Block C Aircraft Information Table
    16  
 
       
1D Block D Aircraft Information Table
    18  
 
       
EXHIBIT
       
 
       
A. Aircraft Configuration
    4  
 
       
A1. Aircraft Configuration (Block B Aircraft)
    4  
 
       
A2. Aircraft Configuration (Block C Aircraft except MSN [ * ])
    11  
 
       
A3. Aircraft Configuration (Block C Aircraft w/ MSN [ * ])
    11  
 
       
A4. Aircraft Configuration (Block D Aircraft)
    12  
 
       
B. Aircraft Delivery Requirements and Responsibilities
       
 
       
SUPPLEMENTAL EXHIBITS
       
 
       
AE1. Escalation Adjustment/Airframe and Optional Features
       
 
       
CS1. Customer Support Variables
       
 
       
EE1. Engine Escalation/Engine Warranty and Patent Indemnity
       
 
       
SLP1. Service Life Policy Components
       

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157   1   SA 18

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



                      SA         NUMBER  
LETTER AGREEMENT
           
 
           
3157-01
  777 Spare Parts Initial Provisioning        
 
           
3157-02
  Demonstration Flight Waiver        
 
           
6-1162-RCN-1785
  [ * ]        
 
           
6-1162-RCN-1789
  Option Aircraft Attachment to Letter 6-1162-RCN-1789   Exercised in SA # 4
 
           
6-1162-RCN-1790
  Special Matters        
 
           
6-1162-RCN-1791
  Performance Guarantees     4
 
           
6-1162-RCN-1792
  Liquidated Damages Non-Excusable Delay        
 
           
6-1162-RCN-1793
  Open Configuration Matters        
 
           
6-1162-RCN-1795
  AGTA Amended Articles        
 
           
6-1162-RCN-1796
  777 First-Look Inspection Program        
 
           
6-1162-RCN-1797
  Licensing and Customer Supplemental Type Certificates        
 
           
6-1162-RCN-1798
  777 Boeing Converted Freighter   Deleted in SA # 4
 
           
6-1162-RCN-1798 R1
  777 Boeing Converted Freighter     4
 
           
6-1162-RCN-1799
  [ * ]        
 
           
6-1162-RRO-1062
  Option Aircraft     4
 
           

  Attachment     16
 
           
6-1162-RRO-1065
  Performance Guarantees for Block B Aircraft     4
 
           
6-1162-RRO-1066R1
  Special Matters for Block B Aircraft     4
 
           
6-1162-RRO-1067
  Special Matters for Option Aircraft detailed in Letter Agreement
6-1162-RRO-1062     4
 
           
6-1162-RRO-1068
  Special Provision — Block B Aircraft     4
 
           
FED-PA—LA-1000790R2
  Special Matters for Block C Aircraft 16        
 
           
FED-PA—LA-1001683R1
  Special Matters for Block D Aircraft 16        
 
           
6-1162-RRO-1144R5
  [ * ]     18

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157   2   SA 18

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



          SUPPLEMENTAL AGREEMENTS   DATED AS OF:  
Supplemental Agreement No. 1
  May 12, 2008  
Supplemental Agreement No. 2
  July 14, 2008  
Supplemental Agreement No. 3
  December 15, 2008  
Supplemental Agreement No. 4
  January 9, 2009  
Supplemental Agreement No. 5
  January 11, 2010  
Supplemental Agreement No. 6
  March 17, 2010  
Supplemental Agreement No. 7
  March 17, 2010  
Supplemental Agreement No. 8
  April 30, 2010  
Supplemental Agreement No. 9
  June 18, 2010  
Supplemental Agreement No. 10
  June 18, 2010  
Supplemental Agreement No. 11
  August 19, 2010  
Supplemental Agreement No. 12
  September 3, 2010  
Supplemental Agreement No. 13
  August 27, 2010  
Supplemental Agreement No. 14
  October 25, 2010  
Supplemental Agreement No. 15
  October 29, 2010  
Supplemental Agreement No. 16
  January 31, 2011  
Supplemental Agreement No. 17
  February 14, 2011  
Supplemental Agreement No. 18
  March 30, 2011

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157   3   SA 18

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Table 1-D To
Purchase Agreement No. PA-03157
Aircraft Delivery, Description, Price and Advance Payments

                                 
Airframe Model/MTOW:
  777-Freighter   766000 pounds     Detail Specification: D019W007FED7F-1 Rev C
dated January 10, 2011
Engine Model/Thrust:
  GE90-110B1L   110100 pounds     Airframe Price Base Year/Escalation Formula:  
Jul-10           ECI-MFG/CPI
Airframe Price:
        [ * ]     Engine Price Base Year/Escalation Formula:   N/A           N/A
Optional Features:
        [ * ]                      
 
                              Sub-Total of Airframe and Features:     [ * ]    
Airframe Escalation Data:                 Engine Price (Per Aircraft):     [ * ]
    Base Year Index (ECI):         106.8       Aircraft Basic Price (Excluding
BFE/SPE):     [ * ]     Base Year Index (CPI):         215.6      
 
                              Buyer Furnished Equipment (BFE) Estimate:     [ *
]                       Seller Purchased Equipment (SPE) Estimate:     [ * ]    
                 
 
                               
Deposit per Aircraft:
      As noted below                      

                                                                               
      Escalation                     Escalation Estimate     Advance Payment Per
Aircraft (Amts. Due/Mos. Prior to Delivery):   Delivery   Number of     Factor  
                  Adv Payment Base     At Signing     24 Mos.    
21/18/15/12/9/6 Mos.     Total   Date   Aircraft     (Airframe)     MSN    
Deposit     Price Per A/P     1%     4%     5%     35%  
Block D Aircraft
                                                                       
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  

    4                                                  

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          FED
54641, 55684 and 56375    Boeing Proprietary   Supplemental Agreement No. 18
Page 1

 

 



--------------------------------------------------------------------------------



 



The Boeing Company
P. O. Box 3707
Seattle, WA 98124-2207
(BOEING LOGO) [c19556c1955601.gif]
March 25, 2011
6-1162-RRO-1144R5
Federal Express Corporation
2955 Republican Drive
Memphis, TN 38118

     
Attention:
  Mr. Kevin Burkhart
Managing Director — Aircraft Acquisitions & Sales
 
   
Subject:
  [ * ]
 
   
Reference:
  Supplemental Agreement No. 8, Nos. 13 through No. 16 and No. 18 to Purchase
Agreement 3157, dated November 7, 2006, between The Boeing Company (Boeing) and
Federal Express Corporation (Customer) relating to Model 777-FREIGHTER Aircraft
(the Aircraft)

Dear Mr. Burkhart:
In consideration of the strong business relationship between Boeing and Customer
and Customer executing Supplemental Agreements No. 8, Nos. 13 through No. 16 and
No. 18, Boeing has agreed to [ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157, 6-1162-RRO-1144R5
[ * ]   BOEING PROPRIETARY   SA-18
Page 1

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c19556c1955601.gif]
Further Customer agrees and acknowledges that Attachment A can not be
revised/modified in any way unless specifically agreed to in writing by Boeing.

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
  /s/ STUART C. ROSS
 
   
 
       
Its
  Attorney-In-Fact
 
   
 
        ACCEPTED AND AGREED TO this    
 
        Date: March 30th, 2011    
 
        FEDERAL EXPRESS CORPORATION    
 
       
By
  /s/ PHILLIP C. BLUM
 
   
 
       
Its
  VP, Aircraft Acquisitions & SAO
 
   
 
        Attachment    

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157- 6-1162-RRO-1144R5
[ * ]   BOEING PROPRIETARY   SA-18
Page 2

 

 



--------------------------------------------------------------------------------



 



Attachment A to 6-1162-RRO-1144R5
[ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

BOEING PROPRIETARY

 

 